DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Status
Claims 2, 4, 7-9, 11-14, 16, and 19-22 are pending and examined on the merits.
Claims 19-22 are newly presented.
Claims 11 and 14 are currently amended.

Response to Arguments - Claim Rejections - 35 USC § 101
Applicant's cancelation of claims 17-18 in the claim set filed 11/23/2021 have obviated the rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 2, 4, 7-9, 11-13, and 16 remain rejected and claims 19-22 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Dumas al 2000 (EP 1033405 A2).
The claims are drawn methods of producing a plant comprising growing a plant cell comprising growing a plant cell comprising an exogenous nucleic acid comprising a 
Dumas et al disclose SEQ ID NOs:9169 and 9170 which are 100% identical to instant SEQ ID NOs: 165 and 166, respectively (see alignment below). They further disclose nucleic acid constructs/vectors comprising regulatory sequences, transgenic plant cells and plants comprising said nucleic acid constructs and methods of transforming host cells (claims 1-18, 24-25, 29-34; p. 327-329). The polypeptide disclosed by Dumas et al is 100% identical to the instantly claimed sequence and therefore the same phenotypic features would be conferred by the same polypeptide in the instantly claimed plants and those taught by Dumas et al. As such, claims 2-4, 7-9, 
AAG10731
ID   AAG10731 standard; protein; 166 AA.
XX
AC   AAG10731;
XX
DT   15-JUN-2007  (revised)
DT   17-OCT-2000  (first entry)
XX
DE   Arabidopsis thaliana protein fragment SEQ ID NO: 9170.
XX
KW   Protein identification; signal transduction pathway; metabolic pathway;
KW   hybridisation assay; genetic mapping; gene expression control; promoter;
KW   termination sequence; BOND_PC;
KW   zinc finger (C3HC4-type RING finger) family protein; MNJ7.20;
KW   protein binding / ubiquitin-protein ligase/ zinc ion binding;
KW   MNJ7.20, MNJ7_20; unknown; unknown [Arabidopsis thaliana]; At5g47610;
KW   At5g47610 [Arabidopsis thaliana]; unnamed protein product;
KW   unnamed protein product [Arabidopsis thaliana]; unknown protein;
KW   unknown protein [Arabidopsis thaliana]; GO5515; GO8270; GO9507; GO5215;
KW   GO6810.
XX
OS   Arabidopsis thaliana.
XX
CC PN   EP1033405-A2.
XX
CC PD   06-SEP-2000.
XX
CC PF   25-FEB-2000; 2000EP-00301439.
XX
  Query Match             100.0%;  Score 872;  DB 1;  Length 166;
  Best Local Similarity   100.0%;  
  Matches  166;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MRLLVAEAASPLSSAATPTCNSHTCRWKPYSNSTDFTANASVLLILVISALICALSLYAA 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MRLLVAEAASPLSSAATPTCNSHTCRWKPYSNSTDFTANASVLLILVISALICALSLYAA 60

Qy         61 IRCFLRPTLETEDDHKPDPEAAASSTPTTPTLVYSSDLELAGAEAECAICLSEFEQGESI 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 IRCFLRPTLETEDDHKPDPEAAASSTPTTPTLVYSSDLELAGAEAECAICLSEFEQGESI 120

Qy        121 QVLEKCQHGFHVKCIHKWLSTRSSCPTCRTSIFSQHSETPSSHINA 166
              ||||||||||||||||||||||||||||||||||||||||||||||
Db        121 QVLEKCQHGFHVKCIHKWLSTRSSCPTCRTSIFSQHSETPSSHINA 166

AAC35149
ID   AAC35149 standard; DNA; 626 BP.
XX
AC   AAC35149;
XX
DT   11-JUN-2007  (revised)
DT   17-OCT-2000  (first entry)
XX
DE   Arabidopsis thaliana DNA fragment SEQ ID NO: 9169.
XX

KW   protein identification; signal transduction pathway; metabolic pathway;
KW   promoter; termination sequence; ss.
XX
OS   Arabidopsis thaliana.
XX
CC PN   EP1033405-A2.
XX
CC PD   06-SEP-2000.
XX
CC PF   25-FEB-2000; 2000EP-00301439.
XX

  Query Match             99.7%;  Score 626;  DB 1;  Length 626;
  Best Local Similarity   100.0%;  
  Matches  626;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 ATTAAAAGATGCGTTTGCTAGTAGCAGAAGCAGCTTCACCATTGTCCTCTGCTGCAACTC 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 ATTAAAAGATGCGTTTGCTAGTAGCAGAAGCAGCTTCACCATTGTCCTCTGCTGCAACTC 60

Qy         61 CAACATGTAACTCTCATACTTGCAGATGGAAGCCTTACTCAAACTCTACTGACTTCACAG 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 CAACATGTAACTCTCATACTTGCAGATGGAAGCCTTACTCAAACTCTACTGACTTCACAG 120

Qy        121 CTAATGCATCAGTCCTTCTCATCCTTGTCATCTCTGCTCTCATTTGTGCTCTCTCTCTTT 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 CTAATGCATCAGTCCTTCTCATCCTTGTCATCTCTGCTCTCATTTGTGCTCTCTCTCTTT 180

Qy        181 ACGCTGCAATTCGTTGCTTTCTCCGACCAACCCTCGAGACTGAAGACGACCACAAGCCTG 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 ACGCTGCAATTCGTTGCTTTCTCCGACCAACCCTCGAGACTGAAGACGACCACAAGCCTG 240

Qy        241 ACCCTGAAGCAGCTGCTTCATCCACTCCAACAACTCCTACACTTGTCTACTCCTCCGACC 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 ACCCTGAAGCAGCTGCTTCATCCACTCCAACAACTCCTACACTTGTCTACTCCTCCGACC 300

Qy        301 TTGAACTCGCAGGAGCTGAAGCAGAGTGTGCCATTTGCTTGTCGGAATTTGAACAAGGAG 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 TTGAACTCGCAGGAGCTGAAGCAGAGTGTGCCATTTGCTTGTCGGAATTTGAACAAGGAG 360

Qy        361 AAAGCATTCAAGTGCTGGAGAAATGTCAGCATGGTTTCCATGTTAAGTGTATCCACAAAT 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 AAAGCATTCAAGTGCTGGAGAAATGTCAGCATGGTTTCCATGTTAAGTGTATCCACAAAT 420

Qy        421 GGCTCTCTACTCGCTCCTCCTGTCCCACTTGCAGAACTTCTATCTTCTCACAACACTCTG 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 GGCTCTCTACTCGCTCCTCCTGTCCCACTTGCAGAACTTCTATCTTCTCACAACACTCTG 480

Qy        481 AAACTCCTTCAAGCCACATCAATGCTTAGCTTCTTTTTTTAATCTTGTTTTTCCAAAAGC 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        481 AAACTCCTTCAAGCCACATCAATGCTTAGCTTCTTTTTTTAATCTTGTTTTTCCAAAAGC 540

Qy        541 TTTAGAGTTGTATCATGTTTTGCTTGAGATTACCCTGTATCTGCTCTGTATTATTAGGTA 600
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        541 TTTAGAGTTGTATCATGTTTTGCTTGAGATTACCCTGTATCTGCTCTGTATTATTAGGTA 600

Qy        601 ACGTAGACCAACCAAAGTATTTACTT 626
              ||||||||||||||||||||||||||
Db        601 ACGTAGACCAACCAAAGTATTTACTT 626



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 14 remains rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dumas et al 2000 (EP 1033405 A2) as applied to claims 2-4, 7-9, 11-13, and 16-18 above.
Claim 14 is drawn to the transgenic plant of claim 13 wherein the plant is one of the species listing in the claim. 
Dumas et al teach all the limitations of claim 13. They also teach that the invention is useful in a number of genera. Their list of genera encompass most if not all the species listed in claim 14.  
Dumas et al do not teach the species listing in claim 14. 


Response to Arguments - Claim Rejections - 35 USC § 102 and 103
Applicant's arguments filed 11/23/2021 have been fully considered but they are not persuasive. 
Applicant urges Dumas et al fails to teach low-nitrogen tolerance and the office action fails to provide any basis of fact or technical reasoning that the low nitrogen tolerance feature is necessarily present. 
This argument is not persuasive. The instant disclosure and the prior art disclose transgenic plants comprising transgenes encoding the same polypeptide. Further, Applicant is reminded that “wherein” clauses in method claims may not be given patentable weight, see MPEP 2111.04. Applicant is also reminded the preamble of a method claim may not be given weight, see MPEP 2111.02. Thus, the recitations regarding low-nitrogen tolerance to a plant do not limit the claims. If Applicant desires for recitations regarding low nitrogen tolerance to be given patentable, it is suggested that the claims be amended to require active methods steps of grown the transgenic plants in a low nitrogen environment and selecting for plants having increased low 

Response to Arguments - Lack of Written Description
Applicant's amendments filed 11/23/2021 have overcome the rejections of record.

Conclusion
No claims are allowed. THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R KEOGH whose telephone number is (571)272-2960.  The examiner can normally be reached on M-Th 7-4:30, half day on Fridays.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW R KEOGH/
Primary Examiner, Art Unit 1663